34 F.3d 1076
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
James R. FORNEY, Plaintiff-Appellant,v.Dorothy A. MINARD;  The Wyoming District Court, SecondJudicial District, Carbon County, Wyoming;  The State ofWyoming;  K. Gary Sherman, Director of the WyomingDepartment of Family Services;  Tom Campbell, Carbon CountyAttorney;  Chet Engstrom, Carbon County Sheriff, Defendants-Appellees.
No. 93-8095.
United States Court of Appeals, Tenth Circuit.
Aug. 8, 1994.
ORDER AND JUDGMENT1

1
Before LOGAN and BARRETT, Circuit Judges, and RUSSELL,** District Judge.


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Appellant Forney appeals the district court's order dismissing his case for lack of federal jurisdiction.  Appellant seeks federal court review of the Wyoming Supreme Court's decision affirming a state district court's order awarding all of appellant's disposable military retirement pay to his former wife, appellee Minard.


4
We review de novo the district court's dismissal for lack of jurisdiction.   Cassity v. Pitts, 995 F.2d 1009, 1012 (10th Cir.1993).  We have carefully considered the parties' briefs, the record submitted on appeal, and the applicable law, and we affirm the district court's dismissal for lack of federal jurisdiction for substantially the reasons stated in the district court's order granting defendants' motions to dismiss the complaint dated August 26, 1993, entered on the docket on August 27, 1993.


5
The judgment of the United States District Court for the District of Wyoming is AFFIRMED.


6
The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


**
 Honorable David L. Russell, District Judge, United States District Court for the Western District of Oklahoma, sitting by designation